Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 1 of 19 PageID 1705




                                                                           1
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 2 of 19 PageID 1706




                                                                           2
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 3 of 19 PageID 1707




                                                                           3
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 4 of 19 PageID 1708




                                                                           4
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 5 of 19 PageID 1709




                                                                           5
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 6 of 19 PageID 1710




                                                                           6
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 7 of 19 PageID 1711




                                                                           7
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 8 of 19 PageID 1712




                                                                           8
11/12/2019                                                           Asset Index
                                Case 6:18-cv-01606-GAP-GJK Document 106     Filed- GTOptions
                                                                                    11/21/19 Page 9 of 19 PageID 1713




                                                                                               My account
                                                                                                Live chat
                                                                                               Contact us

                                                                                              Russian

                                                                                                  English
                                                                                                  Russian
                                                                                                 Français
                                                                                                  Italiano
                                                                                                  Deutsch
                                                                                                  Español
                                                                                                 Português

                                                                                              Login
                                                                                              E-mail:


                                                                                            Password:


  Forgot Password?                                                                                                                        Login




                                                                                                 Trade


                                                                                                 score
                                                                                               Open an account
                                                                                              GTO Classic Score
                                                                                              GTO Mini Account
                                                                                              GTO Gold Account
                                                                                             Answers on questions


                                                                                            Why GTOptions?
                                                                                              Why GTOptions?
                                                                                             Preservation of funds
                                                                                                Privacy Policy
                                                                                                  About risk


                                                                                                 Partners
                                                                                                     Partners
                                                                                                Affiliate program
                                                                                                        BI
                                                                                            Partners - White Labels
                                                                                            Friends recommendation


                                                                                                banking
                                                                                               Output Methods
                                                                                                   Bonus
                                                                                             Answers on questions
                                                                                                 Asset Index


                                                                                                education
                                                                                                 Video lessons
                                                                                                    EBook
                                                                                                Getting Started
                                                                                                  Your broker
                                                                                                    Briefing
                                                                                                   GTO Chat


                                                                                                About Us
                                                                                                  About Us
                                                                                                  GTO Chat
                                                                                                  Conditions
                                                                                                 KYC Policy
                                                                                                   Contacts


LIBABA 113.050 (17:00 27.11)                                                         ALIBABA 113.050 (17:00 27.11)
            |                                                                                     |                     Home Page Asset Index
 D VS OIL 17.1840 (17:00 27.11)                                                     GOLD VS OIL 17.1840 (17:00 27.11)
            |                                                                                     |
https://web.archive.org/web/20141127170353/http:/www.gtoptions.com:80/assetindex.php?id=2
                                                                                                                                      9           1/4
 11/12/2019              Case 6:18-cv-01606-GAP-GJK Document 106   Asset Index
                                                                         Filed- GTOptions
                                                                                  11/21/19 Page 10 of 19 PageID 1714
N VS NETFLIX 0.94834 (17:00 27.11)
              |
                                                      AMAZON VS NETFLIX 0.94834 (17:00 27.11)
                                                                                |                                           Asset index
 VS TWITTER 5.4956 (17:00 a.m. 11/27)              LINKEDIN VS TWITTER 5.4956 (17:00 a.m. 11/27)
              |                                                                 |
 K VS TWITTER 1.88234 (17:00 27.11)                 FACEBOOK VS TWITTER 1.88234 (17:00 27.11)                     CurrenciesGoodsIndices
              |                                                                 |
 E VS BAIDU 2.19752 (17:00 27.11)                      GOOGLE VS BAIDU 2.19752 (17:00 27.11)                              NZD / USD
              |                                                                 |                                           USD / CHF
 ON VS EBAY 6.1140 (17:00 27.11)                        AMAZON VS EBAY 6.1140 (17:00 27.11)                                 USD / ZAR
              |                                                                 |
WITTER 41.2200 (17:00 27.11)                                 TWITTER 41.2200 (17:00 27.11)                         us dollar and rand africa
              |                                                                 |                                        exchange rate.
N VS FACEBOOK 2.9196 (17:00 27.11)                  LINKEDIN VS FACEBOOK 2.9196 (17:00 27.11)
              |                                                                 |                                  trading hours: Monday -
F VS NASDAQ F 0.4788 (17:00 27.11)                   S&P; 500 F VS NASDAQ F 0.4788 (17:00 27.11)                      Friday 9:00 - 16:00
              |                                                                 |                                     reuters code: zar =
D / MXN 13.7670 (17:00 27.11)                               USD / MXN 13.7670 (17:00 27.11)                       expiry  rule: (bid + ask) / 2
              |                                                                 |
  VIX 12.0700 (17:00 27.11)                                     VIX 12.0700 (17:00 27.11)                                   USD / SGD
              |                                                                 |
                                                                                                                  exchange rate of us dollar
AR INDEX F. 87.972 (17:00 27.11)                        DOLLAR INDEX F. 87.972 (17:00 27.11)
                                                                                                                     and singapore dollar.
              |                                                                 |
 X 60 872.780 (5:00 p.m. 27.11)                             TSX 60 872.780 (5:00 p.m. 27.11)                       trading hours: Monday -
              |                                                                 |                                      Friday 2:00 - 9:00
  3M 157.750 (17:00 27.11)                                       3M 157.750 (17:00 27.11)                             reuters code: sgd =
              |                                                                 |                                 expiry rule: (bid + ask) / 2
CKBERRY 10.4600 (17:00 27.11)                             BLACKBERRY 10.4600 (17:00 27.11)
              |                                                                 |                                           AUD / USD
Q VS APPLE 40.18737 (17:00 27.11)                      NASDAQ VS APPLE 40.18737 (17:00 27.11)
              |                                                                 |                                  US dollar and Canadian
VS AMAZON 0.35714 (17:00 27.11)                        APPLE VS AMAZON 0.35714 (17:00 27.11)                         dollar exchange rate.
              |                                                                 |
 OUP VS AIG 0.99021 (17:00 27.11)                      CITIGROUP VS AIG 0.99021 (17:00 27.11)                      trading hours: Monday -
              |                                                                 |                                     Friday 0:00 - 23:59
CEBOOK 77.5900 (17:00 27.11)                               FACEBOOK 77.5900 (17:00 27.11)                             reuters code: cad =
              |                                                                 |                                 expiry rule: (bid + ask) / 2
 JP MORGAN CHASE 0.89559 (17:00 27.11)         CITIGROUP VS JP MORGAN CHASE 0.89559 (17:00 27.11)
              |                                                                 |                                           USD / RUB
 VS SILVER 73.3123 (17:00 27.11)                        GOLD VS SILVER 73.3123 (17:00 27.11)
              |                                                                 |                                  The exchange rate of the
 VS GOOGLE 0.22059 (17:00 27.11)                       APPLE VS GOOGLE 0.22059 (17:00 27.11)                      US dollar and the Russian
              |                                                                 |                                             ruble.
 RBUCKS 79.6550 (17:00 27.11)                              STARBUCKS 79.6550 (17:00 27.11)
              |                                                                 |                                  trading hours: Monday -
 SHORT X3 13.3400 (17:00 27.11)                          TZA-SHORT X3 13.3400 (17:00 27.11)                           Friday 8:00 - 13:00
                                                                                                                       reuters code rub =
                                                        expiry rule: (bid + ask) / 2

                                                                                             USD / TRY

                                                             the exchange rate of the us dollar and the new turkish lira.

                                                                      trading hours: Monday - Friday 7:30 - 13:30

                                                                                     reuters code: try =
                                                                                  expiry rule: (bid + ask) / 2

                                                                                             EUR / GBP

                                                                 the exchange rate of the euro and the British pound.

                                                                      trading hours: Monday - Friday 7:00 - 19:00
                                                                                 reuters code: eurgbp =
                                                                               expiry rule: (bid + ask) / 2

                                                                                             EUR / JPY

                                                                         exchange rate of euro and japanese yen.

                                                                      trading hours: Monday - Friday 0:00 - 23:59
                                                                                 reuters code: eurjpy =
                                                                               expiry rule: (bid + ask) / 2

                                                                                             USD / CAD

                                                                     US dollar and Canadian dollar exchange rate.

                                                                      trading hours: Monday - Friday 7:00 - 19:00
                                                                                  reuters code: cad =
                                                                               expiry rule: (bid + ask) / 2

                                                                                             USD / JPY

                                                                       US dollar and Japanese yen exchange rate.

                                                                      trading hours: Monday - Friday 0:00 - 23:59
                                                                                   reuters code: jpy =
                                                                               expiry rule: (bid + ask) / 2
 https://web.archive.org/web/20141127170353/http:/www.gtoptions.com:80/assetindex.php?id=2
                                                                                                                                    10        2/4
11/12/2019                                                           Asset Index
                                Case 6:18-cv-01606-GAP-GJK Document 106    Filed- GTOptions
                                                                                   11/21/19 Page 11 of 19 PageID 1715
                                                                   GBP / USD

                                                             the exchange rate of the British pound and the US dollar.

                                                                     trading hours: Monday - Friday 7:00 - 19:00
                                                                                  reuters cod: gbp =
                                                                              expiry rule: (bid + ask) / 2

                                                                                            EUR / USD

                                                                           exchange rate of euro and us dollar.

                                                                     trading hours: Monday - Friday 0:00 - 23:59
                                                                                  reuters code: eur =
                                                                              expiry rule: (bid + ask) / 2

                                                                             Bitcoin
     Bitcoin is a peer-to-peer payment system and a digital currency that was introduced as open source software in 2009 by pseudonymous developer
               Satoshi Nakamoto. It is a crypto currency, so called because it uses cryptography to control the creation and transfer of money.
                                                       Trading Hours: Mon - Fri 09:00 - 18:00 GMT
                                                                 Reuters Code: TUCND.PK
                                                                 Expiry Rule: (Bid + Ask) / 2




  Trade
  Trade Opening an Account Withdrawal Methods Getting Started
  Trading Tools
  Currency Stocks Commodities Indices Trade
  GTO Bank
  GTO Mini GTO Account Classic GTO Account Gold Account Funds Preservation Bonus
  Tools
  Economy Fibonacci Calendar
  Partners
  BI Partners - White Labels Recommendation for Friends
  Support
  GTO Chat Briefing GTO Chat Your Broker KYC Policy AML PROCEDURES TERMS AND CONDITIONS

https://web.archive.org/web/20141127170353/http:/www.gtoptions.com:80/assetindex.php?id=2
                                                                                                                                         11          3/4
11/12/2019                                                           Asset Index
                                Case 6:18-cv-01606-GAP-GJK Document 106    Filed- GTOptions
                                                                                   11/21/19 Page 12 of 19 PageID 1716




                                                                                                               Important Risk Note: Trading binary options
    can generate significant benefits but also involves a risk of partial or full funds loss and should be considered by initial investors. we strongly advise
   that you read our terms & conditions and disclaimer page before making any investment. customers must be aware of their individual capital gain tax
                                                              liability in their country of residence.

    It is against the law to solicit US persons to buy and sell commodity options, even if they are called 'prediction' contracts, unless they are listed for
                                          trading and traded on a CFTC-registered exchange or unless legally exempt.




                                                                Eufal LTD, 788 - 790 Finchley Road, London, United Kingdom, NW11 7TJ
  Request Callback


  Full Name:


  Department:
   Customer care

  E-mail:


  Phone number:


  Subject:


  Message:




https://web.archive.org/web/20141127170353/http:/www.gtoptions.com:80/assetindex.php?id=2
                                                                                                                                                   12           4/4
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 13 of 19 PageID 1717




                                                                          13
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 14 of 19 PageID 1718




                                                                                   14
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 15 of 19 PageID 1719




                                                                          15
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 16 of 19 PageID 1720




                                                                          16
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 17 of 19 PageID 1721




                                                                          17
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 18 of 19 PageID 1722




                                                                          18
Case 6:18-cv-01606-GAP-GJK Document 106 Filed 11/21/19 Page 19 of 19 PageID 1723




                                                                          19
